            Case 2:17-cr-00023-TLN Document 166 Filed 07/31/20 Page 1 of 2



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   DEBORAH POLLARD
 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00023 TLN
12                             Plaintiff,                STIPULATION REGARDING
                                                         MODIFICATION OF SPECIAL
13   v.                                                  CONDITION OF RELEASE;
                                                         FINDINGS AND ORDER
14   CURTIS PHILLIPS, CHARLES RAY
     GOODMAN, DEBORAH LYNN POLLARD,
15   CONWAY PHILLIPS, JR., and ELO WILLIE
16   WADLEY,

17
                               Defendant.
18

19        Defendant, DEBORAH POLLARD, by and through her counsel of record, TONI WHITE,
20 and the GOVERNMENT hereby stipulate as follows:

21        1. Special condition number 9 of Ms. Pollard’s special conditions of release (ECF DOC #9)
22           subjects Ms. Pollard to drug testing
23        2. Pretrial officer Steven Sheehan suggested that a request to modify the special conditions
24           of release be submitted to delete the requirement that Ms. Pollard be drug tested. The
25           basis of the request is that Ms. Pollard has been on pretrial supervision for over three
26           years, has been subject to random drug testing since inception and has never tested
27           positive.
28
                                                     1
29

30
            Case 2:17-cr-00023-TLN Document 166 Filed 07/31/20 Page 2 of 2



 1        3. Jason Hitt, counsel for the Government, has been advised of the proposed modification of

 2            condition #9 and has no objection.

 3        By this stipulation, defendant now moves to have condition #9 amended as requested.

 4

 5        IT IS SO STIPULATED.

 6        Dated: July 28, 2020                           McGregor Scott
                                                         United States Attorney
 7
                                                         By:    /s/ Toni White for
 8
                                                         Jason Hitt
 9                                                       Assistant U.S. Attorney

10                                                       For the United States
11

12        Dated: July 28, 2020                 By:       /s/ Toni White _
13                                                       TONI WHITE

14                                                       For Defendant Deborah Pollard

15

16

17

18                                             ORDER
19        IT IS SO FOUND AND ORDERED.
20 Dated: July 30, 2020

21

22

23

24

25
26

27

28
                                                     2
29

30
